 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RONALD SMITH ,

 9                               Plaintiff,                 CASE NO. 19-1487 RAJ

10           v.                                             ORDER GRANTING THIRD
                                                            EXTENSION TO SUBMIT STATUS
11   WASHINGTON DEPARTMENT OF                               REPORT
     CORRECTIONS, et al.,
12
                                 Defendant.
13
            On March 4, 2020 the Court granted the parties’ motion to extend the time to submit a
14
     status report to March 18, 2020. On March 17, 2020, the parties submitted a report indicating
15
     they have not made progress towards determining whether settlement can be reached because
16
     they have not engaged in formal discovery. The parties accordingly request a 90 day extension to
17
     submit a status report. Although this case has languished, the Court GRANTS the parties’
18
     request, Dkt. 16, and ORDERS:
19
            1.      The parties shall submit a joint status report regarding whether the case has settled
20
     and if not a proposed date the matter will be ready for a jury trial, and the estimated length of the
21
     trial. The joint report shall be filed no later than June 17, 2020.
22
            2.      Counsel are reminded the case should move forward rather than remain frozen in
23
     time. The parties should therefore use the next three months to take the necessary actions needed


     ORDER GRANTING THIRD EXTENSION TO
     SUBMIT STATUS REPORT - 1
 1   to determine whether the case may be settled or whether it should go forward for trial. The Court

 2   is mindful of the impact COVID19 has had on everyone. However, if the case has not settled by

 3   June 17, 2020, the Court sees no reason why a pretrial schedule should not be ordered.

 4          DATED this 18th day of March, 2020.

 5

 6                                                               A
                                                         BRIAN A. TSUCHIDA
 7                                                       Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING THIRD EXTENSION TO
     SUBMIT STATUS REPORT - 2
